DAUKSCH, Judge.
This is an appeal from a conviction of possession of cocaine.
Although appellant filed a motion to suppress evidence, he neither alleged in his motion nor established in evidence at a hearing that anything was seized from him.
Even assuming appellant alleged and established that something was seized from him, he neither alleged nor established in evidence that it was done in contravention of any constitutional rights. From a reading of the police report found in the record on appeal, but not in evidence for consideration by the trial court or this court, it is possible that the search and seizure was not constitutionally proper. But, just as the trial court was bound to deny the motion based upon the allegations and the evidence at the hearing, we are also bound to affirm.
AFFIRMED.
SHARP, C.J., and COWART, J., concur.